Exhibit 10.8

AMENDMENT TO THE

NEWELL RUBBERMAID SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT is made by Newell Operating Company, a Delaware corporation, (the
“Company”) to the Newell Rubbermaid Supplemental Executive Retirement Plan (the
“Plan”).

W I T N E S S E T H:

WHEREAS, the Company sponsors and maintains the Newell Rubbermaid Supplemental
Executive Retirement Plan (the “Plan”); and

WHEREAS, under Section 12.1 of the Plan, the Company has reserved the right to
amend the Plan, in whole or in part, at any time, by action of the Board of
Directors of the Company; and

WHEREAS, the Company now desires to amend the Plan to (i) reflect the
substitution of the Company’s U.S. Benefits Administration Committee (the “BAC”)
for the former Newell Rubbermaid Benefit Plans Administrative Committee and
(ii) update the Change in Control termination provisions to, in part, clarify
the authority of the BAC to terminate the Plan in connection with a Change in
Control.

NOW, THEREFORE, the Company hereby amends the Plan as follows, effective as of
the date hereof:

 

1.

Section 2.8 of the Plan shall be deleted and the following inserted in lieu
thereof:

2.8 “Committee” means the Company’s U.S. Benefits Administration Committee, or
its designee.

 

2.

Subsection (b) of Section 12.2 of the Plan is amended and restated, in its
entirety, as follows:

(b) Change in Control. The Board, or its designee, shall have the authority, in
its respective sole discretion, to terminate the Plan in connection with the
Change in Control of any Participating Affiliate with respect to each
Participant who experiences such Change in Control (each an “Affected
Participant”) and pay each Affected Participant’s entire vested benefit to the
Affected Participant or, if applicable, his beneficiary pursuant to an
irrevocable action taken by the Board, or its designee, within the 30 days
preceding or the 12 months following the Change in Control. Notwithstanding the
foregoing, the provisions of the preceding sentence shall only apply if:



--------------------------------------------------------------------------------

(i) all other agreements, methods, programs, and arrangements sponsored by the
Participating Affiliate (or any entity which would be considered to be a single
employer with the Participating Affiliate under Section 414(b) or Section 414(c)
of the Code) immediately after the time of the Change in Control event and with
respect to which deferrals of compensation, together with deferrals of
compensation under the Plan, are treated as having been deferred under a single
plan under Section 409A of the Code, are also terminated with respect to each
participant therein who experienced the Change in Control event (the “Change in
Control Participant”), and

(ii) each Affected Participant and each Change in Control Participant is paid
all amounts of compensation deferred under the Plan and all other such
terminated agreements, methods, programs, and arrangements within 12 months of
the date the Board, or its designee, (and, as applicable, any entity which would
be considered to be a single employer with the Participating Affiliate under
Section 414(b) or Section 414(c) of the Code) irrevocably takes all necessary
action to terminate and liquidate the Plan and such other agreements, methods,
programs, and arrangements.

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed by its duly authorized representative.

 

   

Newell Operating Company

Dated: October 30, 2018

    By:    /s/ Mark W. Johnson

 

-2-